Exhibit 10.2

 

FIRST AMENDMENT TO THE
STARWOOD PROPERTY TRUST, INC.
EQUITY PLAN

 

WHEREAS, Starwood Property Trust, Inc. (the “Company”) maintains the Starwood
Property Trust, Inc. Equity Plan (the “Plan”);

 

WHEREAS, pursuant to Section 9(d) of the Plan, the Board of Directors (the
“Board”) of the Company may amend the Plan; and

 

WHEREAS, the Board finds it desirable and in the best interests of the Company
and its shareholders to amend the Plan to (i) increase the number of shares
(“Shares”) of the Company’s common stock reserved for the grant of awards under
the Plan from 3,112,500 Shares to 6,000,000 Shares; (ii) clarify the
prohibitions on the repricing of stock options and stock appreciation rights;
and (iii) remove the restriction that no more than an aggregate of 50,000 Shares
may be subject to awards granted to the Company’s chief financial officer and/or
chief compliance officer.

 

NOW, THEREFORE, IT IS HEREBY RESOLVED, that, effective as of March 26, 2013, the
Plan hereby is amended as follows:

 

1. The last sentence of the second paragraph of Section 3 of the Plan hereby is
amended in its entirety to read as follows:

 

“Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, except as provided in the second paragraph of Section 5, neither the
Board nor the Committee shall, without obtaining the approval of the Company’s
stockholders, (i) reduce the purchase or base price of any previously granted
Option or SAR, (ii) cancel any previously granted Option or SAR in exchange for
another Option or SAR with a lower purchase or base price or (iii) cancel any
previously granted Option or SAR in exchange for cash or another award if the
purchase or base price of such Option or SAR exceeds the Fair Market Value of a
share of Stock on the date of such cancellation, in each case other than in
connection with a Change of Control.”

 

2. Subject to obtaining the approval of the Company’s shareholders, the first
sentence of the first paragraph of Section 5 of the Plan hereby is amended in
its entirety to read as follows:

 

“The maximum number of shares of Stock reserved for the grant of Awards under
the Plan on or after January 1, 2013 shall be equal to 6,000,000, less any
shares of common stock issued or subject to awards granted under the Company’s
Manager Equity Plan on or after January 1, 2013, subject to adjustment as
provided herein.”

 

3. The second sentence of the first paragraph of Section 5 of the Plan hereby is
deleted in its entirety.

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed this
27th day of March, 2013.

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

By:

/s/ Andrew J. Sossen

 

--------------------------------------------------------------------------------